DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 09/17/2021 and not repeated herein are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-7, 27-29, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson (US 3,666,517) (previously cited) in view of Brant et al. (US 2011/0236745 A1) (previously cited).
Regarding claim 1, Isaacson teaches a microporous article (i.e. porous article formed by the deposition of a coating on a precursor film substrate) (abstract, col. 5, lines 8-43). The coating is a vapor deposited polyparaxylylene (PPX) (col. 2, lines 3-10, col. 5, lines 8-43).  The coating is taught to benefit the article by exhibiting a porous, open-celled structure (col. 2, lines 11-20, col. 5, lines 8-43). The article is utilized for applications such as wrappings for electrical conduits, wires, and the like (col. 2, lines 3-5). The polymer materials of the plastic precursor films (i.e. substrate) to which the PPX deposition may be applied are taught to include a wide variety of olefin polymers (col. 6, lines 50-64), among others. Isaacson further teaches embodiments in which the poly(para-xylylene) is deposited on a substrate, heated, and drawn (i.e. expanded) (col. 5, lines 23-44, lines 54-71, claim 1 (d)-(f)). Likewise, Applicant  prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, I).
Isaacson does not specifically disclose wherein the expanded PPX polymer membrane is biaxially expanded. 
Brant teaches a microporous membrane article comprising a vapor deposited PPX polymer formed on or laminated to a microporous polymer membrane substrate (Brant, abstract, Par. 0043).  The article is beneficial as a battery separator film (Brant, abstract). Brant further teaches wherein the membrane article is biaxially stretched (Brant, Par. 0074 and 0080-0081).
Since both Isaacson and Brant are analogous art as they both teach porous PPX articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Brant to modify Isaacson and biaxially expand (stretch) the PPX polymer membrane of Isaacson. This would allow for improved strength and permeability (Brant, Par. 0030 and 0098).
Regarding claim 3, modified Isaacson teaches that said biaxially expanded PPX polymer membrane comprises pure di-p-xylylene (i.e. PPX-N) (Isaacson, col. 5, lines 8-13).
Regarding claim 6, modified Isaacson teaches that the PPX coating thickness on the substrate to range from about 0.2 micron up to about 20 microns (Isaacson, col. 2 lines 11-14). Although Isaacson does not expressly teach a range for the substrate film, Example 1 of Isaacson discloses a polypropylene films with thickness of 0.001” (e.g. 25.4 micron) (Isaacson, Col. 7 Lines 50-66).  As such, it would be obvious that the combination of these thicknesses would result in an overall PPX article thickness of less than 50 microns, see MPEP 2144.05, I.
Regarding claim 7, modified Isaacson teaches that said PPX article can include films (i.e. sheets) (Isaacson, abstract) and tubular films (i.e. tubes) (Isaacson, col. 10, lines 3-9).
Regarding claim 27, Isaacson teaches a microporous article (i.e. porous article formed by the deposition of a coating on a precursor film substrate) (abstract, col. 5, lines 8-43). The coating is a vapor deposited polyparaxylylene (PPX) (col. 2, lines 3-10, col. 5, lines 8-43).  The coating is taught to benefit the article by exhibiting a porous, open-celled structure (col. 2, lines 11-20, col. 5, lines 8-43). The article is utilized for applications such as wrappings for electrical conduits, wires, and the like (col. 2, lines 3-5). The polymer materials of the plastic precursor films (i.e. substrate) to which the PPX deposition may be applied are taught to include a wide variety of olefin polymers (col. 6, lines 50-64), among others. Isaacson further teaches embodiments in which the poly(para-xylylene) is deposited on a substrate, heated, and drawn (i.e. expanded) (col. 5, lines 23-44, lines 54-71, claim 1 (d)-(f)). Likewise, Applicant prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, I). 
Isaacson does not specifically disclose wherein the expanded PPX polymer membrane is a removable biaxially expanded PPX polymer membrane. 
Brant teaches a microporous membrane article comprising a vapor deposited PPX polymer formed on or laminated to a microporous polymer membrane substrate (Brant, abstract, Par. 0043).  The article is beneficial as a battery separator film (Brant, abstract). Brant further teaches wherein the membrane article is biaxially stretched (Brant, Par. 0074 and 0080-0081). Regarding the limitation of the expanded porous PPX membrane being removable, the Examiner notes that anything that is put 
Since both Isaacson and Brant are analogous art as they both teach porous PPX articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Brant to modify Isaacson and create the PPX polymer membrane of Isaacson to be a removable biaxially expanded (stretched) PPX polymer membrane. This would allow for improved strength and permeability (Brant, Par. 0030, 0042, and 0098).
Regarding claim 28, modified Isaacson teaches that the PPX coating thickness on the substrate to range from about 0.2 micron up to about 20 microns (Isaacson, col. 2 lines 11-14). Although Isaacson does not expressly teach a range for the substrate film, Example 1 of Isaacson discloses a polypropylene films with thickness of 0.001” (e.g. 25.4 micron) (Isaacson, Col. 7 Lines 50-66).  As such, it would be obvious that the combination of these thicknesses would result in an overall PPX article thickness range that would overlap the claimed range of less than 50 microns, and therefore establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 29, modified Isaacson teaches that said substrate is includes a wide variety of crystalline polymers (Isaacson, col. 6, lines 43-75, col. 7, lines 1-15), all of which are expected to be deformable, as virtually all materials deform to a non-zero extent when acted upon by a force with a reasonable expectation of success (see MPEP 2143).  
Regarding claim 45
Regarding claim 46, modified Isaacson teaches that the biaxially expanded porous PPX membrane has an expansion temperature of from 150°C to 250°C (Brant, Par. 0078), which overlaps the claimed range of from 220°C to 450°C, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 47, modified Isaacson teaches that the PPX article has an apparent density lower than the density of the materials from which it was formed, including values no greater than 95%, preferably about 50% to 75%, being a result of the void or pore spaces of the open-celled film structure (Isaacson, col. 6, lines 31-43). In this respect, an apparent density of < 95% corresponds to a void space (i.e. porosity) of > 5% (i.e. overlapping with at least 20%). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, I).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Isaacson in view of Brant et al. as applied to claim 1 above, further in view of Van der Werff et al. (EP 0349032 A2) (previously cited).
Regarding claim 4, modified Isaacson teaches all of the elements of the claimed invention as stated above for claim 1. Isaacson does not teach wherein said polyparaxylylene includes from 0.001 mol.% to 10 mol.% of a comonomer.
Van der Werff teaches a PPX article, wherein the PPX article is a homopolymer or copolymer, both random and block (i.e. comprising comonomer) of substituted or non-substituted poly(p-xylylene and poly(p-p’dimethylenebiphenyl)  (Van der Werff, Abstract, Col. 2 lines 17-53, col. 5 lines 1-40, col 6 lines 43-57, and col 7 lines 1-4).  While Van der Werff does not expressly teach 0.001 mol% to 10 mol% of comonomer, it is the Examiner’s position that any combination of these two (e.g. 0-100 mol%) (i.e. 
Since both modified Isaacson and Van der Werff are analogous art as they both teach PPX articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Van der Werff to modify modified Isaacson and comprise the polymer of Isaacson with 0.001 mol.% to 10 mol.% of a comonomer. This would allow for a high tensile strength (Van der Werff, Col. 1 Lines 1-2 and Col. 2 Lines 8-24).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Isaacson in view of Brant et al. as applied to claim 27 above, further in view of Penneck et al. (US 5,209,987) (previously cited).  
Regarding claim 30, modified Isaacson teaches all of the limitations of the claimed invention as stated above for claim 27. Modified Isaacson further teaches the film being applied to plastic films (i.e. substrates) for applications of insulation material of conduits, wires, and the like (Isaacson, col. 2, lines 3-10). Materials for the substrate include polyolefins such as polyethylene (Isaacson, col. 6, lines 50-64), polyamides, polyesters, etc. (Isaacson, col. 7, lines 10-15).  
Modified Isaacson does not teach wherein said substrate comprises a material selected from the group consisting of an expanded polytetrafluoroethylene (ePTFE) membrane, a polytetrafluoroethylene (PTFE) tape, a PTFE membrane, an expanded polytetrafluoroethylene (ePTFE) tape, polyimide, polyamide-imide, silicon, glass and zinc.
Penneck is in the related filed of wire and cables wherein a coated conductor for an electrical wire or cable is provided (abstract) and in which a layer of polymeric insulation surrounds the conductor (col. 2, lines 3-12).  A list of materials for the insulation layer include ethylene homopolymers, polyesters, polyamides, polyimides, polytetrafluoroethylene, etc. (col. 10 lines 15-24). 
Since both modified Isaacson and Penneck are analogous art as they both teach insulated wires, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the teachings of Penneck to modify modified Isaacson and exchange the substrate materials used in Isaacson for those taught Penneck, including polyimides and polytetrafluoroethylene (PTFE), as such are known and obvious equivalents materials used in insulating wires. This would allow for improved insulation of the material (Penneck, col. 9 lines 49-61).

Claims 1 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (JP-4437587-B2, herein English machine translation used for all citations) (newly cited) in view of Isaacson evidenced by Poly(p-xylene) (Poly(p-xylene), 2022, Polymerdatabase) (newly cited).
Regarding claim 1, Sakamoto teaches an article (thermoplastic resin sheet) formed of a polyamide resin that is a polyparaxylylene (PPX) resin (Sakamoto, Par. 0001, 0007, 0027, and 0029). Sakamoto further teaches that the PPX resin is biaxially stretched at a temperature higher than the glass transition temperature of the PPX resin (Sakamoto, Par. 0026). The glass transition temperature of PPX is 333K (60°C) as evidenced by Poly(p-xylene). The Examiner acknowledges Applicant’s definition of a membrane to be a PPX polymer film that has been expanded in one or more directions (Spec., Par. 00032). Therefore, Sakamoto teaches a PPX article comprising a biaxially expanded PPX polymer membrane.
Sakamoto does not specifically disclose that the PPX polymer membrane has a microstructure of nodes interconnected by fibrils, wherein said fibrils comprise polymer chains and said polymer chains are oriented along a fibril axis, and wherein said PPX article has a percent porosity of at least 10%. 
Isaacson teaches a microporous article (i.e. porous article formed by the deposition of a coating on a precursor film substrate) (Isaacson, abstract, col. 5, lines 8-43). The coating is a vapor deposited polyparaxylylene (PPX) (Isaacson, col. 2, lines 3-10, col. 5, lines 8-43).  The coating is taught to benefit prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, I).
Since both Sakamoto and Isaacson teach stretched PPX films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Isaacson to modify Sakamoto and stretch the PPX film of Sakamoto in the method taught by Isaacson. This would result in a porous PPX article with a porosity that overlaps the claimed range of at least 10%. Further, as the method of making the article of Isaacson is the same as that disclosed as stated above, and the stretching is done at a temperature that overlaps the range shown in the instant specification as stated above, and overlaps the range of Sakamoto, the article of modified Sakamoto would be expected to intrinsically have the claimed structure (being an expanded porous PPX film having a node and fibril microstructure with chains oriented along a fibril axis) absent an objective 
Regarding claim 48, modified Sakamoto teaches that the PPX article (thermoplastic resin sheet) is formed as a sheet and thus is a free-standing biaxially expanded PPX polymer membrane (Sakamoto, Par. 0001, 0007, 0026-0027, and 0029)

Response to Arguments
Applicant’s remarks and amendments filed 03/03/2022 have been fully considered.
Applicant requests withdrawal of the objection and rejections under 35 USC § 112 set forth in the previous office action.
The previous objection and rejections under 35 USC § 112 set forth in the previous office action are withdrawn due to the present claim amendments. 
Regarding the arguments directed to the rejections over prior art, on pages 8-9 of the remarks, Applicant first argues that there is no teaching within Isaacson that the drawn article comprises a porous membrane of PPX having the microstructure of claims 1 and 27 and that creating said membrane would require impermissible hindsight. This is not found persuasive for the following reasons:
Isaacson teaches that the PPX polymeric coating is vapor deposited on a film substrate and is then the film is drawn in connection with the PPX coating. Isaacson further teaches that this drawing step introduces the open cell structure and porosity (Isaacson, Col. 5 Line 8 – Col. 6 Line 1). Therefore, one of ordinary skill in the art would understand that the entire film, including the PPX coating, is stretched and both would become porous. This is further shown by Isaacson as Isaacson teaches that the coated film has a continuous, uniform open celled structure (Isaacson, Col. 2 Lines 3-46).
Further, Isaacson teaches that the PPX membrane is vapor deposited onto a film, then drawn at a temperature of up to 93°C (Isaacson, Col. 2 Lines 3-10 and Col. 5 Lines 8 – Col. 6 Line 1). The instant application further shows that the PPX film is vapor deposited onto a substrate and then expanded at a temperature of about 80°C to about 220°C and that this expansion causes the claimed microstructure (Instant specification Par. 0006-0007 and Examples 1-14). Therefore, the article of Isaacson is formed of the same material (PPX) and follows the same stretching steps and an overlapping temperature of the instant invention and would be expected to intrinsically have the same claimed structure (being an expanded porous PPX film having a node and fibril microstructure with chains oriented along a fibril axis) absent an objective contrary showing, see MPEP 2112.01, I.
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As stated above, Isaacson would be expected by one of ordinary skill in the art to intrinsically have the claimed microstructure. Therefore, no knowledge gleaned only from the Applicant’s disclosure has been used in the conclusion of obviousness.
Secondly, on pages 9-10 of the remarks, Applicant argues that there is no guidance on the molecular weight of the PPX coating and that Brant teaches the use of dimers. This is not found persuasive for the following reasons:
Brant is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention. Brant teaches that it is well known and well within the ability of one of ordinary skill in the art to biaxially stretch a PPX film motivated by improving strength and permeability as stated above.
Further, as noted by the Applicant, Brant recites “The molecular weight of the paraxylylene polymer is not critical. While in some cases dimers and higher oligomers may be suitable, generally the molecular weight should be high enough that the paraxylylene polymer forms a solid.” Therefore, Brant does not teach that the PPX must be formed of dimers. In fact, Brant clearly states that higher molecular oligomers may be used and that the paraxylylene is a polymer. This would suggest to one of ordinary skill in the art to use a higher molecular weight polymer of paraxylylene. Further, Isaacson, the primary reference, teaches that the PPX is polymeric (Isaacson, Col. 5 Lines 8-17). Additionally, it is noted that Applicant’s specification is silent regarding there being a necessity for the polyparaxylylene of the disclosed invention to have a molecular weight within a specific range which indicates that the molecular weight is not critical.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., a specific molecular weight) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thirdly, on pages 10-11 of the remarks, Applicant argues that Isaacson teaches the use of metal coatings such as aluminum which are not porous and just because the substrate is porous does not mean that the coating is porous. This is not found persuasive for the following reason:
Isaacson does teach an embodiment which metalizes film substrates by applying a metal coat onto the substrate and that these films are primarily used for products such as rescue blankets, sleeping bags, as well as clothing where the user is subjected to extreme hot or cold temperatures (Isaacson, Col. 1 Lines 26-61). Isaacson further teaches another, separate embodiment where a plastic film substrate is coated with a vapor deposited PPX which is primarily used for insulting materials around electrical conduits, wires, and the like (Isaacson, Col. 2 Lines 3-20). Therefore, one of ordinary skill in the art would understand that the substrate coated with a metal and the substrate coated with the PPX are two different embodiments for two different purposes. Further, as stated above Isaacson teaches that the PPX coating is deposited onto the substrate and then the entire film is drawn with the coating to impart a continuous, uniform open cell structure and thus porosity (Isaacson, Col. 2 Lines 3-46 and Col. 5 Line 8 – Col. 6 Line 1). Therefore, one of ordinary skill in the art would understand that the PPX polymer membrane (coating) of Isaacson is also porous. 
Fourthly, on pages 11-13 of the remarks, Applicant argues that the drawing temperature of Isaacson contradicts the teachings of Van der Werff for orienting PPX polymer chains. This is not found persuasive for the following reasons:
Van der Werff teaches drawing a PPX polymer to a draw ratio of 10 that should be carried out at a temperature of 287°C to 427°C (Van Der Werff, Col. 6 Lines 8-10). Van der Werff does not however teach that PPX must be drawn at the temperature to become oriented. In fact, Van der Werff specifically teaches that PPX that has not been drawn can still be 
Further, the Applicants own specification shows that PPX can be oriented and have a micro structure as claimed when drawn at temperature as low as 80°C (Instant spec. Par. 0006-0007), further showing that PPX can be oriented when drawn outside of temperatures disclosed by Van der Werff. Applicant’s disclosure is assumed to be both honest and factual. Further, this range given by the Applicant overlaps the drawing temperature range of Isaacson of not more than 93.3°C (Isaacson, Col. 5 Line 8 – Col. 6 Line 1). As stated above, the article of Isaacson is formed of the same material (PPX) and follows the same stretching steps and an overlapping temperature of the instant invention and thus would be expected to intrinsically have the same claimed structure (being an expanded porous PPX film having a node and fibril microstructure with chains oriented along a fibril axis) absent an objective contrary showing, see MPEP 2112.01, I. As stated above, Van der Werff does not show any objective contrary evidence. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The Examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J KESSLER/Examiner, Art Unit 1782                              

/LEE E SANDERSON/Primary Examiner, Art Unit 1782